Title: From George Washington to Anne-César, chevalier de La Luzerne, 19 November 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters Newburgh Novr 19th 1782
                  
                  I am honored with your Excellencys Letter of the 12th of this month inclosing Copies of your two letters to General Carleton—It was not necessary you should apologize for sending in your dispatches by way of Elizabeth Town, under the circumstances you mention, there could be no impropriety in it.
                  The moment I receiv’d the resolution of Congress in favor of Captain Asgill, I transmitted it to him, and at the same time sent him my passport to go into New York—it will depend on him to go to Europe if he pleases, his Parole not being limitted.
                  Tho’ every account leads me to believe that Charles Town is evacuated I have not yet any thing certain on this head—I last night receivd intelligence that a Vessell had arrived at New York from Charles Town, with News of the Evacuation, and that the British Troops had gone for the West Indies and the Germans for Hallifax—but this is from a quarter on which I do not put intire dependance—with very great esteem—I have the honor to be Sir Your Excellencys Most Obedt humble Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I have this moment received your Excellency’s favor of the 14th.
                     There might have been 22 Ships of War of all kinds at New York on the 5th but you may be assured that only 12 or 13 of them were ships of the Line—And I have reason to believe that they are very near sailing, if they are not already gone, as most of them had fallen down to the Narrows a few days ago.
                     A Fleet of 25 sail of Transports arrived very lately at New York from Quebec.  What is remarkable, all those Ships were fitted with Berths for the reception of Troops previous to their leaving Quebec, as I am informed by Persons who came passengers on them; and I have received advice that an embarkation had began at New York, three days ago: But I have it not yet from such authority that I can vouch for the truth of it—I have communicated the foregoing to the Admiral.
                  
                  
               